PER CURIAM.
Appellants, Ed Corpus, Jr. and Rachel G. Corpus, challenge a final judgment following a jury verdict awarding Appellee, Avant Healthcare Professionals, LLC, $107,775, plus prejudgment interest, from each of them. Having carefully reviewed the record, we conclude that the trial court erred when it denied the motion for directed verdict made by Ed Corpus, Jr. Accordingly, we reverse the final judgment against Ed Corpus, Jr. The judgment against Rachel G. Corpus is affirmed.
AFFIRMED IN PART; REVERSED IN PART.
ORFINGER, MONACO and TORPY, JJ., concur.